Case: 09-60746     Document: 00511162106          Page: 1    Date Filed: 07/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 2, 2010
                                     No. 09-60746
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

GELMIL H. BARRIOS,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A070 431 236


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Petitioner Gelmil H. Barrios petitions for review of the Board of
Immigration Appeals’s (BIA) determination that he is not entitled to withholding
of removal. Barrios contends that he is entitled to withholding of removal
because of past persecution and the likelihood of future persecution on account
of his political opinion, membership in a particular social group, and religion.
Barrios presented evidence that he left Guatemala because of the violence
caused by the guerillas and the kidnapping of his uncle.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60746   Document: 00511162106 Page: 2        Date Filed: 07/02/2010
                                No. 09-60746

      Barrios did not present religion and membership in a particular social
group as bases for withholding of removal to the BIA. Therefore, he failed to
exhaust his administrative remedies as to these issues, and we lack jurisdiction
to consider them. See 8 U.S.C. § 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448,
452-53 (5th Cir. 2001).
      Barrios has not shown past persecution or the likelihood of future
persecution on account of his political opinion. See INS v. Elias-Zacarias, 502
U.S. 478, 482-83 (1992); Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).
Accordingly, substantial evidence supports the BIA’s determination that Barrios
is not entitled to withholding of removal. See Efe v. Ashcroft, 293 F.3d 899, 903
(5th Cir. 2002). The petition for review is DENIED.




                                       2